ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with 	Timothy Menasco on 6/3/2022.

The application has been amended as follows referencing the claims dated 12/28/2018: 
Claims 1-17 are cancelled.
Claim 18 line 2, after “spaced apart” and before “, the valve”
	Delete [[stops]]
	Insert --grooves--
Claim 18 line 6, after “spaced apart” and before “; and”
	Delete [[stops]]
	Insert --grooves--
Claim 18 line 9 (last line), after “setting rod” and before the period “.”
Insert --; and wherein the setting rod includes a radial protrusion which selectively engages one of the plurality of grooves--
	Claim 19 is cancelled.
	Claim 20 line 2, after “spaced apart” and before the period “.”
	Delete [[stops]]
	Insert --grooves--
Claim 21 line 1, after “spaced apart” and before “are integral”
	Delete [[stops]]
	Insert --grooves--
Claim 22 line 1, after “spaced apart” and before “are connected”
	Delete [[stops]]
	Insert --grooves--
	Claim 25 is cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In combination with the other claimed limitations, none of the cited prior art, alone or in combination, discloses or teaches, “…wherein the setting rod includes a radial protrusion which selectively engages one of the plurality of grooves.”
In terms of the general state of the art … the vast majority of spring adjustment mechanisms are screw threaded, wherein the closest prior art is deemed to be Overdiek et al. US 5597008. Best seen in figure 2, Overdiek discloses a setting rod 52 threadedly engaged with housing 53 to adjust the force on the spring 20 to provide a biasing force on conical valve head 16. Neither Overdiek nor the remainder of cited prior art, disclose or teach a radial pin engaging grooves to determine the biasing force on the spring. In further consideration of obviousness, Applicant’s invention is counter intuitive because the protrusion interacts with the grooves only at incremental steps, whereas the conventional state of the art appears to have greater advantage in being able to finely tune the compression on the spring(s) by being able to have settings that would be between Applicant’s spaced apart grooves, thereby having a greater control over the biasing setting. Furthermore, it is unclear if Applicant’s invention is more cost effective, or simpler to manufacture. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dane Soski at 571-272-9840.  The examiner can normally be reached Mondays and Wednesday-Saturday (8:30AM-5:00PM EST). If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisors; Craig Schneider (571-272-3607), Mary McManmon (571-272-6007), or Ken Rinehart (571) 272-4881 can also be contacted. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FREDERICK D SOSKI/
Examiner, Art Unit 3753	

/CRAIG M SCHNEIDER/Supervisory Patent Examiner, Art Unit 3753